Citation Nr: 0841575	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-18 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim of service connection for a heart 
disability and reopened and denied the veteran's claim of 
service connection for an acquired psychiatric disorder.  

In a May 2008 decision, the Board declined to reopen the 
veteran's claim of service connection for a heart disability 
and reopened and denied the veteran's claim of service 
connection for an acquired psychiatric disorder.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to the Joint Motion 
for Partial Remand, an August 2008 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion for Partial Remand.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a heart disability 
was previously denied in an August 1972 RO decision.  The 
veteran did not appeal that decision.  

2.  Evidence received since the last final decision in August 
1972 relating to service connection for a heart disability is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The August 1972 RO decision that denied service 
connection for a heart disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a heart disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In an August 1972 rating decision, the RO denied the 
veteran's claim for service connection for a heart 
disability.  In March 2006, the RO declined to reopen the 
claim for service connection for a heart disability.  While 
the RO already determined that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for a heart disability, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in August 1972, the RO denied the 
veteran's claim for service connection for a heart 
disability.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the August 1972 RO decision 
became final because the appellant did not file a timely 
appeal.  

The claim for entitlement to service connection for a heart 
disability may be reopened if new and material evidence is 
submitted for the claim.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim for service connection for a heart disability in 
September 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records, and 
the veteran's statements.  The RO found that there was no 
evidence of a current disability, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for a heart disability in September 2005.  The 
Board finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service VA and private 
medical records dated from February 1988 to April 2006.  
These records show that the veteran received intermittent 
treatment for dyslipidemia, left leg pain, colon polyps, 
hypertriglyceridemia, generalized anxiety disorder, 
schizophrenia, agoraphobia, PTSD, and rule out major 
depressive disorder with psychosis.  There is no evidence of 
any diagnosis of a heart disability.  

Other newly submitted evidence includes a February 2006 VA 
examination.  The VA examiner diagnosed the veteran with 
asymptomatic colonic polyposis by record, left hip arthralgia 
without evidence of pathology, hypertriglyceridemia, and 
generalized anxiety disorder.  There was no diagnosis of a 
heart disability.  

Newly submitted evidence also includes January 1988 lay 
statements from the veteran's former fellow soldiers.  These 
statements show, in pertinent part, that the veteran suffered 
from symptoms of depression, anxiety, and sleep difficulty 
during service.  The lay statements do not reveal that the 
veteran suffered from any current symptoms of a heart 
disability.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a heart disability.  Although the additionally submitted 
medical records, VA examination, and lay statements are new, 
in the sense that they were not previously considered by 
agency decisionmakers, they are not material.  The records 
and examination do not reflect current diagnoses of or 
treatment for a heart disability.  The lay statements also do 
not show that the veteran suffered from symptoms of a heart 
disability.  Accordingly, the evidence does not establish a 
fact necessary to substantiate the claim, and the claim for 
service connection for a heart disability cannot be reopened 
on the basis of this evidence.  38 C.F.R. § 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in August 1972, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for a heart disability 
since the August 1972 rating decision because no competent 
evidence has been submitted showing any current disability.  
Thus, the claim for service connection for a heart disability 
is not reopened and the benefits sought on appeal remain 
denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2005 and March 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran in November 2005 
included the criteria for reopening the previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection for a heart disability that was found 
insufficient in the previous denial.  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for a heart disability is denied.



REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
been diagnosed with depressive neurosis, generalized anxiety 
disorder, schizophrenia, agoraphobia, and post-traumatic 
stress disorder, but it remains unclear whether any 
psychiatric disorder is related to his period of active 
service.
  
The veteran's service medical records are negative for any 
complaints or treatment of an acquired psychiatric disorder.  
In a February 1971 VA medical report, the veteran was 
diagnosed with active psychosis.  However, a March 1972 
expert opinion determined that the February 1971 diagnosis 
had not been made by a psychiatrist and was ambivalent in its 
context.  The March 1972 expert opinion concluded that the 
correct diagnosis was that of depressive neurosis.  A 
September 2005 private physician stated that the veteran's 
psychiatric disorder, which had been variously diagnosed as 
schizophrenia, agoraphobia, and anxiety disorder, most 
probably than not started during active service.  On VA 
examination in February 2006, the examiner reviewed the 
entire claims file and diagnosed the veteran with generalized 
anxiety disorder, but he did not provide an opinion regarding 
the etiology of this disorder.  In order to make an accurate 
assessment of the veteran's entitlement to service connection 
for his acquired psychiatric disorder, it is necessary to 
have a medical opinion based upon a thorough review of the 
record that addresses the question of whether the psychiatric 
disorder is related to service.  The Board thus finds that an 
examination and opinion addressing the etiology of the 
veteran's disorder is necessary in order to fairly decide the 
merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether there is any relationship 
between his current acquired 
psychiatric disorder and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current psychiatric disorder is 
etiologically related to any incidents 
of the veteran's period of active 
service.  This opinion must be based 
upon a complete review of the entire 
claims folder, to include the veteran's 
service medical records that are 
negative for a psychiatric disability 
and the incorrect February 1971 
diagnosis of active psychosis that was 
later determined to be depressive 
neurosis.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The examination 
report should note that the claims 
folder had been reviewed in conjunction 
with the examination.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


